Franklin Templeton Investments Gain From Our Perspective® At Franklin Templeton Investments, we’re dedicated to one goal: delivering exceptional asset management for our clients. By bringing together multiple, world-class investment teams in a single firm, we’re able to offer specialized expertise across styles and asset classes, all supported by the strength and resources of one of the world’s largest asset managers. This has helped us to become a trusted partner to individual and institutional investors across the globe. Focus on Investment Excellence At the core of our firm, you’ll find multiple independent investment teams—each with a focused area of expertise—from traditional to alternative strategies and multi-asset solutions. And because our portfolio groups operate autonomously, their strategies can be combined to deliver true style and asset class diversification. All of our investment teams share a common commitment to excellence grounded in rigorous, fundamental research and robust, disciplined risk management. Decade after decade, our consistent, research-driven processes have helped Franklin Templeton earn an impressive record of strong, long-term results. Global Perspective Shaped by Local Expertise In today’s complex and interconnected world, smart investing demands a global perspective. Franklin Templeton pioneered international investing over 60 years ago, and our expertise in emerging markets spans more than a quarter of a century. Today, our investment professionals are on the ground across the globe, spotting investment ideas and potential risks firsthand. These locally based teams bring in-depth understanding of local companies, economies and cultural nuances, and share their best thinking across our global research network. Strength and Experience Franklin Templeton is a global leader in asset management serving clients in over 150 countries.1 We run our business with the same prudence we apply to asset management, staying focused on delivering relevant investment solutions, strong long-term results and reliable, personal service. This approach, focused on putting clients first, has helped us to become one of the most trusted names in financial services. 1. As of 12/31/14. Clients are represented by the total number of shareholder accounts.Not FDIC Insured | May Lose Value | No Bank Guarantee Contents Shareholder Letter 1 Annual Report Franklin Mutual Recovery Fund 4 Performance Summary 8 Your Funds Expenses 11 The Funds Repurchase Offers 12 Financial Highlights and Statement of Investments 13 Financial Statements 22 Notes to Financial Statements 26 Report of Independent Registered Public Accounting Firm 39 Tax Information 40 Board Members and Officers 41 Shareholder Information 46 Shareholder Letter Dear Shareholder: Franklin Mutual Recovery Fund  Class A declined 1.66% (not including the sales charge) for the year ended March 31, 2015. Equity markets were generally positive during the 12-month period but experienced significant volatility with the U.S. market materially outperforming most global markets. Credit market returns were considerably below equity market returns as global central banks continued to hold interest rates down. The broad stock market, as measured by the Standard & Poors® 500 Index, gained 12.73% in the same period.1 The Bloomberg/EFFAS U.S. Government 3-5 Years Total Return Index posted a +1.49% total return.2 As managers and fellow shareholders, we were disappointed with the Funds absolute and relative results over the past 12 months. The Fund invested globally and substantially in credit as well as equity. Its performance reflected the different results from U.S. and international securities and lower returns in credit markets as well as specific portfolio investments. During the year under review, U.S. stocks led the rise in global markets. Domestic equities were driven by modest economic growth and low interest rates as the U.S. economy continued to recover, albeit gradually. Outside the U.S., faltering growth raised questions about whether the recovery was truly global. The consistency of the modest U.S. recovery has helped make the U.S. stock market one of the best performing in the world over the past three years. In Europe, growth stalled amid widespread concerns about deflation. As a result, the European Central Bank (ECB) embarked on a large and open-ended quantitative easing program in January. Weak economic growth and the expanding scope of monetary policy drove European interest rates and the euro lower; in February, five-year German government bonds were sold at a negative yield. We expect, and support, aggressive measures by the ECB to drive inflation to its 2% target. In Asia, Chinese growth moderated and the Chinese market experienced some volatility, while Japans experiments with revitalizing its economy, driven by Prime Minister Shinzo Abe, appeared to have stalled. The fourth quarter of 2014 and early 2015 were dominated by an extraordinary plunge in global oil prices, as they declined nearly by half. While other commodity prices fell, as might be expected in a period of slowing global growth, the energy price collapse was dramatic and swift, driven by both supply and demand factors. Supply was driven upward by the ongoing U.S. shale revolution, in which new fracking techniques have increased U.S. oil production by millions of barrels per day, and by the reduced strength of the Organization of the Petroleum Exporting Countries, which no longer seems to have the ability or desire to lower production to stabilize global prices. Reduced demand resulted from slowing growth, as well as longer term efforts to promote alternative fuels. Average Annual Total Return (including maximum initial sales charge) Class A 3/31/15 1-Year -7.31 % 5-Year + % 10-Year + % Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. 1. Source: Morningstar. 2. Source: Bloomberg LP, 3/31/15. The indexes are unmanaged and include reinvestment of any income or distributions. One cannot invest directly in an index, and an index is not representative of the Funds portfolio. Not FDIC Insured | May Lose Value | No Bank Guarantee franklintempleton.com Not part of the annual report | 1 FRANKLIN MUTUAL RECOVERY FUND
